Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 1 of 22 PAGEID #: 17841




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

MARIE JOSEPH,                                )      Case No.: 1:16-CV-00465-TSB
                                             )
                            Plaintiff,       )      Judge Timothy S. Black
                                             )
          v.                                 )      DEFENDANT RONALD JOSEPH’S
                                             )      MOTION FOR SUMMARY
RONALD JOSEPH, et al.,                       )      JUDGMENT ON PLAINTIFF
                                             )      MARIE JOSEPH’S CLAIM FOR
                            Defendants.      )      CORPORATE RECORDS


       Pursuant to Rule 56, Defendant Ronald Joseph (“Ron”) moves for summary judgment on

the demand for corporate records, Count Two of the Amended Complaint (see Doc. 1, 27),

asserted by Plaintiff Marie Joseph (“Marie”). The grounds for this Motion are set forth in the

accompanying Memorandum in Support.



Respectfully submitted,


/s/ James E. Burke
James E. Burke (0032731)                         James C. Frooman (0046553)
Rachael A. Rowe (0066823)                        Ali Razzaghi (0080927)
James R. Matthews (0043979)                      FROST BROWN TODD LLC
Keating Muething Klekamp PLL                     3300 Great American Tower
One East Fourth Street                           One East Fourth Street
Suite 1400                                       Cincinnati, OH 45202
Cincinnati, OH 45202                             Tel: (513) 651-6800
Tel: (513) 579-6400                              Fax: (513) 651-6981
Fax: (513) 579-6457                              jfrooman@fbtlaw.com
jburke@kmklaw.com                                arazzaghi@fbtlaw.com
rrowe@kmklaw.com
jmatthews@kmklaw.com                             Counsel for Ronald Joseph
 Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 2 of 22 PAGEID #: 17842




                                  MEMORANDUM IN SUPPORT
  I.    INTRODUCTION

        Ron previously explained how he fulfilled all his obligations related to each of the

specific documents demanded in the October 12, 2015 corporate records request (the “2015

Records Request”), which is the only request that remains at issue. (See Def.’s Pleading

Regarding Corp. Records Requests, Doc. 233 at 5-8.) Marie never disputed this detailed

presentation. Nevertheless, Marie insisted in her Trial Brief that there remained two principal

issues for trial as to the 2015 Records Request: 1) whether she was entitled to “access to source

documents for transactions that Plaintiff has identified” in a list first sent on September 5, 2018;

and 2) whether Ron had provided “documents constituting or relating to Columbia’s original

stock ledger.” (Doc. 240 at 5.) Marie also commented in a footnote that “[a]ccess to the actual

general ledgers . . . may also be an issue. . . .” (Id. at 5, n.8.)

        During the July 19, 2019 status conference, the Court confirmed with Marie’s counsel

that the only three remaining issues she sought to present at trial as to the 2015 Records Request

and her corporate records claim (Count Two) were: “the first being whether defendant provided

plaintiff with source documents, the second being whether defendant provided plaintiff with

original stock ledgers; and three, whether defendant provided Columbia’s general ledgers[.]”

(Doc. 242 at 11:3-20.) Marie’s counsel then also disclosed that the confidentiality of Columbia

records was an issue. (Id. at 17:7-15.) The Court concluded there were threshold legal questions

on these alleged issues, and ordered the Parties to file cross-motions for summary judgment.

        As explained below, Ron is entitled to summary judgment on the alleged remaining

issues in Marie’s corporate records claim related to “source documents” for a 2018 list of

transactions and the “actual general ledger.” The 2015 Records Request did not request “source

documents” for a 2018 list of transactions, many of which had not even occurred as of October
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 3 of 22 PAGEID #: 17843




12, 2015. The demand for “source documents” was a discovery dispute Marie’s counsel first

manufactured years after the lawsuit was filed in 2016, not a request made in the October 12,

2015 email. Marie’s after-the-fact argument that the term “complete books and records of

account” recited in the 2015 Records Request somehow encompasses every document a

corporation has or will have in the future, including so-called “source documents” for hundreds

of transactions that had not yet taken place, is not supported by the law. As used in Ohio Revised

Code § 1701.37, the term “books and records of account” refers to the discrete financial and

accounting records of the corporation, all of which Marie has received, including Columbia’s

entire general ledger, financial statements, and tax returns. Marie’s suggestion that she may not

have received the “actual” general ledger is contradicted by the undisputed facts, as well as

Marie’s conduct at trial where she authenticated, admitted, and relied upon the general ledger

exactly as it was produced in an effort to prove her claims.

       Moreover, even if Marie had demanded “source documents” in the 2015 Records Request

(she did not) and O.R.C. 1701.37 required production of “source documents” (it does not), her

claim still fails because she does not have a “reasonable and proper purpose” for demanding

inspection of such documents. Marie’s stated purpose for demanding “source documents”

relating to her 2018 list of transactions is a purported concern that Ron breached his fiduciary

duties, including through usurpation of corporate opportunities and diversion of assets. Those

same issues and same transactions were fully litigated, and a jury of Marie’s peers rendered a

complete defense verdict in favor of Ron. Demanding further records to continue litigating issues

that have already been fully resolved in Ron’s favor is not “reasonable or proper.” And in any

event, it is undisputed that any “source documents” that exist are duplicative of the general

ledger Marie has already received, and to search for such documents across multiple locations



                                                 2
    Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 4 of 22 PAGEID #: 17844




would be unreasonably burdensome, if not impossible.

          Ron is also entitled to summary judgment on the third alleged issue, related to

Columbia’s “original stock ledger.” This alleged issue is moot because it is undisputed that all

documents demanded in the 2015 Records Request related to Columbia’s stock ledger and all

records of shares/shareholders have been produced to Marie.

          Finally, as to the confidentiality issue that Marie raised during the July 19, 2019

telephone status conference, Marie and her counsel claim that there should be no confidentiality

restrictions and they should now be “free to do whatever we want” with the documents produced

subject to the Protective Order that fulfill the 2015 Records Request. Plaintiff ignored the

Court’s request to the parties to resolve the issue, instead filing a grossly improper lawsuit in

state court on July 30, 2019 and seeking emergency ex parte relief for unfettered access to and

use of Columbia’s records. The state court refused to grant emergency ex parte relief. Ron’s

long-time counsel was not afforded prior notice of nor an opportunity to be heard at this hearing,

and was never told about this unconscionable tactic until after it had failed. Contrary to Marie’s

argument and ex parte actions, it is well-established that confidentiality restrictions are

appropriate when shareholders obtain access to sensitive financial and commercial information

of a private corporation. Ron is entitled to summary judgment on this additional aspect of

Marie’s claim, and the Court should affirm the applicability of its Protective Order.

    II.   UNDISPUTED FACTS1

          A. Marie’s 2015 Records Request and Corporate Records Claim

          On October 12, 2015, Marie (through counsel) sent an email to counsel for Ron and

Columbia Oldsmobile Company (“Columbia”) (the “2015 Records Request”). (SUF ¶ 1.) She

1
  Pursuant to this Court’s Cincinnati Civil Procedures, attached as Exhibit 1 to this Memorandum is Ron’s
Statement of Proposed Undisputed Facts (“SUF”).


                                                   3
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 5 of 22 PAGEID #: 17845




asked to inspect and/or copy specific records of Columbia pursuant to Ohio Revised Code §

1701.37. On April 12, 2016, Marie initiated this litigation and alleged that Ron “refused to

provide access to the books and records of Columbia” and should be “ordered to permit [Marie]

to inspect and copy the books and records of Columbia.” (Doc. 1 at ¶¶ 82-83.) She repeated these

allegations and this request for relief in an Amended Complaint. (Doc. 27.)

       On September 17, 2018, the Court bifurcated Marie’s equitable claim for access to

corporate records from her remaining legal claims against Ron, which were resolved at the jury

trial. (Doc. 175; Doc. 215.) The Court determined that it only needed to resolve Marie’s

corporate records claim to the extent it stemmed from “corporate records requests submitted

prior to the filing of Plaintiff's Complaint.” (5/17/19 Minute Entry.) The Parties agree that the

2015 Records Request is the only such request. (SUF ¶ 4.)

       B. Ron Produced Columbia’s General Ledger, Financial Statements, and Tax
          Returns

       Columbia has two subsidiaries—Columbia Automotive and Columbia Development. The

general ledger for Columbia Automotive is maintained and electronically stored in an accounting

software program provided by Reynolds and Reynolds, and the general ledger for Columbia

Development is maintained and electronically stored in an accounting software program

provided by Peachtree. (SUF ¶ 5.)

       Both ledgers for the years 2008-2017 were exported from the software programs and

produced to Marie as text-searchable PDFs that accurately reflect the information maintained and

electronically stored in those software programs. (SUF ¶¶ 6, 8.) At trial, both parties (through

witnesses) authenticated, admitted into evidence, and relied upon over 100 monthly journals

from Columbia Automotive’s general ledger as it was produced in this case, including monthly

cash disbursement journals and cash receipts journals dating back to 2012, as well as numerous

                                                4
    Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 6 of 22 PAGEID #: 17846




portions from Columbia Development’s general ledger as it was produced in this case. (SUF

¶¶ 7, 9.)

         Until she stopped working full-time and became a consultant in May 2018, Linda May

handled all the general ledger bookkeeping for Columbia Automotive. (SUF ¶ 13.) Her duties

and responsibilities included processing and posting all financial transactions of Columbia

Automotive—the money that came in, and the money that went out. (Id.) She handled the

payment and receipt of funds, and was responsible for posting and recording all financial

transactions in the various journals and schedules of Columbia Automotive’s general ledger. (Id.)

She believed that her job was to protect the assets of Columbia and never saw anything in the

accounting and bookkeeping records of Columbia that would suggest money was wrongfully

diverted to Ron or his sons or entities that they own. (SUF ¶ 14.)

         In addition to the general ledger, Ron also produced to Marie copies of the financial

statements of Columbia for the years 2008-2017, as well as the tax returns for Columbia for the

years 2008-2017. (SUF ¶¶ 10-11.)2

         C. The 2018 Spreadsheet of Transactions and Marie’s Demand for “Source
            Documents”

         On September 5, 2018, counsel for Marie sent counsel for Ron a list of approximately

748 transactions from the cash disbursement journal of Columbia Automotive’s general ledger

for the period 2012-2017 that they sought to challenge at trial (the “2018 Spreadsheet of

Transactions”). (SUF ¶ 15.) Marie claims that the 2015 Records Request encompassed all

“source documents” related to the 2018 Spreadsheet of Transactions, which she defined as any

“document such as a receipt and invoice or a purchase order” that “supports or backs up a given

transaction.” (SUF ¶ 16.)

2
  Ron further agreed to provide to Marie Columbia’s 2018 financial statements and tax returns once they are
complete, subject to the Protective Order (or a non-disclosure/confidentiality agreement). (Doc. 233 at 4-5.)

                                                     5
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 7 of 22 PAGEID #: 17847




       The entries that Ms. May made in Columbia Automotive’s cash disbursements journal

and other journals and schedules in Columbia Automotive’s general ledger are true and accurate

reflections of the underlying transactions. (SUF ¶ 17.) There is no financial or other material

information contained in any “receipt and invoice or a purchase order” related to or that “backs

up” a cash disbursement from Columbia Automotive that is not reflected in Columbia

Automotive’s cash disbursement journal and the other corresponding journals and schedules in

the general ledger. (Id.) In addition, Ms. May has no knowledge that any of the transactions in

the general ledger reflect anything other than the underlying “receipt and invoice or purchase

order,” to the extent there is one. (Id.) Accordingly, she testified at trial that she considers the

various journals and schedules in Columbia Automotive’s general ledger, such as the new and

used car journals, to be “source documents” as she understands that term. (SUF ¶ 18.)

       Any records that exist such as invoices and receipts related to cash disbursements from

Columbia Automotive are stored on-site at the Columbia Automotive dealerships for a short

period of time, often in different departments, but then are moved to a closet downstairs at the

Columbia Automotive dealerships or to other Joseph dealerships altogether (depending on the

type of transaction). (SUF ¶ 19.) After approximately a year or two, these records are eventually

moved off-site to a storage location on Gilbert Avenue where the documents are stored in boxes,

in a warehouse. The files there are not centrally organized or searchable and are not readily

accessible without searching through multiple boxes of materials. (Id.) It would be extremely

time-consuming and burdensome, if not impossible, to search for and locate every record “such

as a receipt and invoice or a purchase order” that might still exist somewhere in storage that

relates to or “backs up” the approximately 748 separate cash disbursement entries listed in the

2018 Spreadsheet of Transactions, which date back to 2012, let alone any broader and



                                                 6
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 8 of 22 PAGEID #: 17848




unidentified set of transactions.. (SUF ¶ 20.)

       D. Columbia’s Stock Ledger and Record of Shareholders

       In the 2015 Records Request, Marie also requested the records of “Columbia’s

shareholders and the number and class of shares issued or transferred to or by them since 1992,”

as well as a “copy of the Stock Ledger for Columbia.” (SUF ¶ 21.) She has been provided with

true and accurate copies of every issued and cancelled stock certificate of Columbia dating back

to 1953. (SUF ¶ 22.) These stock certificates show “Columbia’s shareholders and the number

and class of shares issued or transferred to or by them since 1992.” (Id.)

       Since approximately 1988, Joe Rouse has kept and maintained Columbia’s stock ledger

electronically using a word processing program. (SUF ¶ 23.) He maintains and updates the stock

ledger based on the information in Columbia’s stock certificates. (Id.) Marie has also been

provided with true and accurate copies of the stock ledgers and ownership ledgers of Columbia

dating back to 2008, which includes “a copy of the Stock Ledger for Columbia” as it existed on

October 12, 2015 when the 2015 Records Request was made. (SUF ¶ 24.)

       Marie stipulated to the current stock ledger of Columbia, which shows all shareholders

and their respective ownership percentages of each class of stock. (SUF ¶ 25.) The current stock

ledger of Columbia was admitted into evidence at trial as Joint Trial Exhibit J11. (Id.)

III.   ARGUMENT

       A. Rule 56 Standard

       Summary judgment is required when there is no genuine dispute of material fact as to all

or part of a claim and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986).



                                                 7
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 9 of 22 PAGEID #: 17849




       B. Marie’s Corporate Records Claim Premised on a Purported Demand For All
          “Source Documents” Fails

       Marie alleges that her 2015 Records Request encompasses all “source documents” related

to the cash disbursement entries listed in the 2018 Spreadsheet of Transactions, and that she

therefore has a right to inspect all such documents that exist. (Doc. 238 at 3-4) (claiming the

2018 Spreadsheet of Transactions is “the complete set of specific related party transactions for

which she would like to examine ‘source documents’”); (Doc. 240 at 3, n.3) (claiming the 2018

Spreadsheet of Transactions lists “the individual transactions for which Marie would like to

inspect ‘source documents’ pursuant to her October 2015 Requests”). For the reasons explained

below, the Court should enter summary judgment in Ron’s favor on this remnant of Marie’s

corporate records claim.

                1. The 2015 Records Request Did Not Demand To Inspect “Source
                   Documents” For the 2018 Spreadsheet of Transactions

       Marie never asked for “source documents” in the 2015 Records Request, and Columbia

has complied with its obligations to produce the records she identified in that request. (Doc. 233

at 5-8.) It is undisputed that Marie first sent the 2018 Spreadsheet of Transactions to Ron’s

counsel on September 5, 2018, and that the 2018 Spreadsheet of Transactions contains many

cash disbursement entries that occurred after the 2015 Records Request. (SUF ¶ 15, Ex. 1-F.)

Indeed, nowhere in the 2015 Records Request does Marie identify any specific transaction or

demand any “source documents” or “receipts” or “invoices” or “purchase orders,” let alone

provide “the complete set of specific related party transactions” which she now claims forms the

basis of her corporate records claim. (Doc. 238 at 3-4.) The plain terms of the 2015 Records

Request say nothing of the sort, which is further underscored by the numerous specific categories

of documents Marie does request in that October 12, 2015 email. (See SUF, Ex. 1-A.) As set



                                                8
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 10 of 22 PAGEID #: 17850




forth in Ron’s Brief in Response to Marie’s Trial Brief, this controversy over “source

documents” for a list of 748 transactions is nothing more than the continuation of a manufactured

discovery dispute that Marie’s current counsel only first raised years after this lawsuit was filed,

not in the October 12, 2015 request. (Doc. 241 at 3-6.) Marie cannot establish the very first

element of any “prima facie case under the statute . . . show[ing] that [in the 2015 Records

Request] there was a demand for access to the [source] documents [for the 2018 Spreadsheet of

Transactions].” Hotchkiss v. GenBanc, No. 93-OT-016, 1994 Ohio App. LEXIS 468, at *5 (Ohio

Ct. App. Feb. 11, 1994). For this reason alone, summary judgment should be entered for Ron.

                2. Marie’s Use of the Term “Complete Books and Records of Account” in
                   the 2015 Records Request Does Not Encompass All “Source Documents”
                   for the 2018 Spreadsheet of Transactions

       Marie attempts to improperly shoe-horn her 2018 request for “source documents” into the

2015 Records Request by claiming it is somehow encompassed by the reference to Columbia’s

“complete books and records of account.” (Doc. 240 at 9-10.) Marie asks this Court to find that

simply reciting the statutory language “complete books and records of account” in a corporate

records request (among other specific requests for documents) automatically requires production

of every piece of paper the corporation has or in the future might have, for thousands of

individual transactions reflected in its general ledger. This is not the law.

       So-called “source documents” were not a part of the 2015 Records Request (as addressed

above), and they are not records subject to inspection under the Ohio corporate records statute.

Marie’s argument to the contrary is belied by the structure and terms of the statute itself. Section

(A) of O.R.C. § 1701.37 mandates that “each corporation shall keep correct and complete books

and records of account,” together with minutes of proceedings and records of

shares/shareholders. Section (C) of O.R.C. § 1701.37, in turn, goes on to give a shareholder the



                                                  9
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 11 of 22 PAGEID #: 17851




right to inspect those “books and records of account” that a corporation is required to keep (as

well as its minutes of proceedings and records of shares/shareholders), provided the shareholder

states a “reasonable and proper purpose” for the inspection. It is a well-established rule of

statutory construction that “identical words used in different parts of the same act are intended to

have the same meaning.” Gustafson v. Alloyd Co., 513 U.S. 561, 570 (1995) (internal quotations

and citation omitted). See also Morrison v. Colley, 467 F.3d 503, 509 (6th Cir. 2006) (same); In

re Lord Balt. Press, Inc., 4 Ohio St. 2d 68, 73 (1965) (same); Rhodes v. Weldy, 46 Ohio St. 234,

242 (1889) (same). Accordingly, the term “books and records of account” must have the same

meaning when used in both O.R.C. § 1701.37(A) and (C).

       The issue is what the Ohio legislature meant when it mandated that each corporation

“shall keep correct and complete books and records of account,” and when it gave shareholders

the right to inspect those same “books and record of account”. Black’s Law Dictionary defines

the term “books of account” as “[r]ecords of original entry maintained in the usual course of

business by a shopkeeper, trader or other businessperson,” and similarly the term “book account”

as a “detailed statement of debits and credits giving a history of an enterprise's business

transactions.” Black’s Law Dictionary (11th ed. 2019). At least one Ohio court has similarly

concluded that the term “book account” has the following legal definition:

       A detailed statement, in the nature of debits and credits between persons; an
       account or record of debits and credits kept in a book. A book in which a detailed
       history of business transactions is entered; a record of goods sold or services
       rendered; a statement in detail of the transactions between parties.

Huffer & Huffer Co., L.P.A. Profit Sharing Plan v. Weaver, No. 87-CA-33, 1988 Ohio App.

LEXIS 4801, at *10 (Ohio Ct. App. Nov. 29, 1988).

       Numerous courts construing the term “books and records of account” in corporate records

statutes analogous to O.R.C. 1701.37 have settled on a similar meaning. For example, in Feuer v.


                                                10
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 12 of 22 PAGEID #: 17852




Merck & Co., 187 A.3d 873, 878 (N.J. Super. Ct. App. Div. 2018), affirmed at 238 N.J. 27, 207

A.3d 264 (N.J. S. Ct. 2019) the court explained that, just like in O.R.C. § 1701.37, “the phrase

‘books and records of account’ [in N.J. Stat. § 14A:5-28] appears not only in the fourth

paragraph, which describes inspection rights, but also in the first paragraph, which describes the

corporation’s record-keeping obligation.”3 The court held that “the phrase ‘books and records of

account’ does not encompass any and all records, books, and documents of a corporation”—as

Marie also wrongly argues here—but rather “consists of accounting or financial documents . . .

consistent with the phrase’s common meaning.” Id. (citing Black’s Law Dictionary and

collecting cases). In a passage that could have been written about O.R.C. § 1701.37, the court

further explained it could not “expansively define the universe of documents subject to

inspection under subsection four,” because then “we must do the same regarding the universe of

documents that the corporation is required to keep in the first place,” and the statute “does not

impose such a vaguely defined record-keeping obligation on corporations, nor does it grant . . .

an equally vague scope of inspection to shareholders.” Id. See also, e.g., Pederson v. Arctic Slope

Reg'l Corp., 331 P.3d 384, 397 (Alaska 2014) (holding “the statutory phrase ‘books and records

of account’ encompasses monthly financial statements, records of receipts, disbursements and

payments, accounting ledgers, and other financial accounting documents”); State ex rel. Jones v.

Ralston Purina Co., 358 S.W.2d 772, 777 (Mo. 1962) (holding “books and records of account”

includes “a book in which the amount of [the company’s] assets and liabilities shall be recorded”

and does not include the requested “analyses or tentative studies”).

        Consistent with the common meaning of “books and records of account”, and the

3
  N.J. Stat. § 14A:5-28(1)—like O.R.C. 1701.37(A)—mandates that each “corporation shall keep books and records
of account and minutes of the proceedings of its shareholders, board and executive committee, if any” as well as
records of shares/shareholders. And N.J. Stat. § 14A:5-28(4)—like O.R.C. 1701.37(C)—in turn gives shareholders a
right to seek inspection of those “books and records of account”.


                                                      11
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 13 of 22 PAGEID #: 17853




holdings of numerous other courts, the Ohio legislature clearly did not intend to mandate that

each corporation keep complete records of every piece of paper or undefined “source document”

related to every business transaction—as Marie argues. This would be impracticable, serve no

policy purpose, and render the statutory words “of account” superfluous. Rather, “books and

records of account” has a precise and definite legal meaning—it refers to the discrete accounting

and financial books and records of the corporation. Those are the books and records a

corporation must keep “correct and complete,” and that a shareholder is entitled to inspect

provided there is a “reasonable and proper purpose.” O.R.C. § 1701.37(A),(C).

        Here, Marie has received the “books and records of account” of Columbia. She has

received copies of Columbia’s entire general ledger dating back to 2008—the complete record of

every single debit and credit of the company spanning almost two hundred thousand pages—as

well as Columbia’s reviewed financial statements and tax returns for that same period of time.

(SUF ¶¶ 6-11.) Marie does not contend otherwise, except for her suggestion that the copy of the

general ledger she received might not be the “actual” general ledger. (Doc. 240 at 5, n.8; 7/19/19

Hearing Tr., Doc. 242 at 11:3-17.) Any such argument is meritless. Marie has never contended

(and could not show) that the copy of Columbia’s general ledger she received does not

accurately reflect the general ledger information that is electronically stored and maintained in

Columbia’s accounting software programs or any underlying “source documents”. (SUF ¶¶ 6, 8.)

Thus, the general ledger qualifies as an “original” under Federal Rule of Evidence 1001(d). See

Fed. R. Evid. 1001(d) (“For electronically stored information, ‘original’ means any printout – or

other output readable by sight – if it accurately reflects the information”).4


4
  Moreover, Marie’s complaints about the format of the general ledger have already been addressed in a previous
discovery dispute ruling, where the Court concluded that “it appears Ron’s counsel has made efforts to produce
these documents in a ‘reasonably usable form’” as required by Federal Rule of Civil Procedure 34, and “Plaintiff has
not set forth any argument from which the Court can conclude otherwise.” (8/21/18 Outline, Doc. 77-1 at 2-3.)

                                                        12
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 14 of 22 PAGEID #: 17854




       Marie’s current assertion she may not have received the “actual” general ledger also

contradicts her conduct at trial. Marie’s counsel authenticated with witnesses under oath,

successfully admitted into evidence, and relied upon dozens of portions from Columbia’s general

ledger at trial exactly as it was produced in order to prove its content and support Marie’s claims.

(SUF ¶¶ 7, 9.) Given her prior knowing and intentional conduct at trial, Marie has waived any

right to now object (or is judicially estopped from asserting) that what she received somehow

might not be the “actual” general ledger. United States v. Soto, 794 F.3d 635, 649 (6th Cir. 2015)

(“waiver is the intentional relinquishment or abandonment of a known right”) (internal

quotations and citations omitted); Teledyne Indus., Inc. v. NLRB, 911 F.2d 1214, 1218 (6th Cir.

1990) (“Judicial estoppel is an equitable doctrine that preserves the integrity of the courts by

preventing a party from abusing the judicial process through cynical gamesmanship” or “playing

fast and loose with the courts”, and should be applied when an opponent “took a contrary

position under oath in a prior proceeding and [] the prior position was accepted by the court”)

(internal quotations and citations omitted) (internal citations and quotations omitted).

       Because Marie’s recitation of the statutory phrase “books and records of account” in the

2015 Records Request, as a matter of law, did not constitute a massive request for all so-called

“source documents” related to the 2018 Spreadsheet of Transactions (nor any other unidentified

transactions), and because Marie has indisputably received the financial and accounting records

of Columbia, summary judgment should be entered in favor of Ron.

       The two cases relied upon by Marie do not compel a different result. (See Doc. 238 at 8-

9; Doc. 240 at 9-11.) In No-Burn, Inc. v. Murati, 2011-Ohio-5635 (Ohio Ct. App. 2011), the

court expressly declined to address “the scope of the statutory phrase ‘books and records of

account’ as used in R.C. 1701.37(C)”—finding the corporation waived any such argument by not



                                                 13
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 15 of 22 PAGEID #: 17855




raising it in the trial court below. Id. at ¶¶ 7-9. The No-Burn court considered only whether the

trial court abused its discretion in concluding that a shareholder’s request to inspect 16 specific

and discrete categories of documents was not “over broad and unduly burdensome.” Id. at ¶ 10.

Here, Ron has explained in detail how he complied with each specific and discrete request in the

2015 Records Request (Doc. 233 at 5-8), and Marie has never disputed this detailed presentation.

The No-Burn court neither considered nor endorsed Marie’s argument that simply reciting the

general phrase “complete books and records of account” in a corporate records request, among

other specific and discrete requests, gives a shareholder unlimited access to every piece of paper

and so-called “source document” the corporation has or in the future might have. The court in

William Coale Dev. Co. v. Kennedy, 121 Ohio St. 582 (1930) likewise never addressed or

adopted Marie’s sweeping argument, considering instead only the narrow issue of which party

bore the burden of proof regarding whether a corporate records request was “for unreasonable

and improper purposes.”

                3. Marie’s Claim Alternatively Fails Because There is No “Reasonable and
                   Proper” Purpose for Her “Source Documents” Demand

       Even if Marie had made a specific request (she did not) and the statute contemplated

inspection of all “source documents” rather than just the financial and accounting records (it does

not), Marie’s demand still fails to comply with O.R.C. § 1701.37 because she does not have a

“reasonable and proper purpose” for demanding inspection of such documents. Her stated

purpose is a purported concern that “Ron has, in violation of his fiduciary duties to shareholders

such as Marie, failed to issue distributions and/or dividends,” that “Columbia has failed to

account for income it has received,” and that “there may have been a usurpation of corporate

opportunities and general dereliction of duty to the minority shareholders.” (SUF at Ex. 1-A;

Doc. 240 at 5, n.6.) This is not a “reasonable and proper purpose” for at least two reasons.

                                                14
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 16 of 22 PAGEID #: 17856




       First, Marie’s stated purpose encompasses the exact issues that she fully litigated for

years in this case and ultimately tried to a jury. That jury unanimously ruled that: the same

transactions Marie seeks more documents about are not improper self-dealing and did not harm

Columbia; there was no usurpation of corporate opportunities; and Ron did not breach his

fiduciary duties. As the Court also correctly instructed the jury, as a matter of law, there is no

duty to declare (or right to receive) dividends from Columbia. (Doc. 208 at 29.) Demanding

further records to continue litigating these issues that have already been fully resolved as a

matter of law and fact after years of litigation and weeks of trial evidence is neither “reasonable”

nor “proper.”

       Second, any financial and material information from any “source document” is

duplicative of the general ledger (which Marie has), and it would be unreasonably burdensome,

if not impossible, to search for and locate every “source document” that might still exist for the

2018 Spreadsheet of Transactions. It is undisputed that there is no financial or other material

information contained in any “receipt,” “invoice,” “purchase order,” or other document that

relates to or “backs up” a cash disbursement listed on the 2018 Spreadsheet of Transactions that

is not reflected in the cash disbursement journal and the other corresponding journals and

schedules in the general ledger, all of which Marie already possesses. (SUF ¶ 17.) There is

absolutely no contention by Marie that there is any discrepancy between the general ledger and

the underlying source documents, nor that there is any specific reason why it is necessary to go

beyond the general ledger for any specific transaction or type of transaction. In any event,

searching for all such documents dating back to 2012 for approximately 748 separate

transactions across numerous storage locations would be extremely time consuming and

burdensome, if not impossible. (SUF ¶¶ 19-20.) This is not a “reasonable and proper” request.



                                                15
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 17 of 22 PAGEID #: 17857




       C. Marie’s Corporate Records Claim Premised on a Demand For A Copy of
          Columbia’s Stock Ledger and Record of Shares Dating Back to 1992 Is Moot
          Because That Request Has Been Fulfilled

       In the 2015 Records Request, Marie requested the records of “Columbia’s shareholders

and the number and class of shares issued or transferred to or by them since 1992,” as well as a

“copy of the Stock Ledger for Columbia.” (SUF ¶ 21, Ex. 1-A.) This request has been fulfilled,

making this portion of Marie’s corporate records claim moot.

       It is undisputed Marie was provided with true and accurate copies of every issued and

cancelled stock certificate of Columbia dating back to 1953, which fulfills her request for records

of “Columbia’s shareholders and the number and class of shares issued or transferred to or by

them since 1992.” (SUF ¶ 22.) Marie has not raised a genuine question about the authenticity of

the original stock certificates or demonstrated why it would be unfair to admit the duplicates,

which satisfies the evidentiary standard for admissibility under Federal Rule of Evidence 1003,

and therefore also satisfies any question about whether Marie received the “actual” records in

response to her corporate records request.

       Despite the recent assertions of Marie’s counsel about seeking to inspect the “original

stock ledger” of Columbia, Marie expressly requested “[a] copy of the Stock Ledger for

Columbia” in 2015. (SUF at Ex. 1-A) (emphasis added). Nevertheless, Marie did receive the

“original” Stock Ledger as it existed on October 12, 2015 (the date of the request), as well as the

stock ledgers and registers dating back to 2008, since those documents were maintained

electronically and a true and accurate reflection of that information was produced. (SUF ¶¶ 23-

24.) See Fed. R. Evid. 1001(d) (“For electronically stored information, ‘original’ means any

printout – or other output readable by sight – if it accurately reflects the information”).

Furthermore, Marie stipulated at trial to the current stock ledger of Columbia, which shows all



                                                16
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 18 of 22 PAGEID #: 17858




shareholders and their respective ownership percentages of each class of stock. (SUF ¶ 25.)

        Ron produced documents that fully satisfy Marie’s requests for a copy of Columbia’s

stock ledger and the records of the shareholders and the number and class of shares issued or

transferred to or by them since 1992. Summary judgment should be entered for Ron.5

        D. Ron is Also Entitled to Summary Judgment on Marie’s Claim That She and Her
           Counsel Have No Confidentiality Restrictions And Should Be “Free to Do
           Whatever We Want” With Columbia’s Documents

        Marie’s counsel’s statements at the status conference, and her surreptitious new state

court lawsuit against Ron, demonstrate that she is seeking a broad order declaring that she has no

confidentiality obligation and need not comply with the terms of the Court’s Protective Order

which applies to records produced in this case that are responsive to her 2015 Records Request.

Ron is entitled to summary judgment on this issue as well. Marie’s refusal to agree or accept any

confidentiality restrictions at all, regardless of any resulting harm to Columbia, would violate her

fiduciary obligation as a shareholder and is an independent reason that her entire corporate

records claim fails as a matter of law.

        Every record produced to Marie in this case and designated as “Confidential” is subject to

the Protective Order, which prevents Marie from disclosing the records to the public but protects

her ability to share them with her attorneys and experts. (See Doc. 16 at 9.) This Court also

memorialized in the record that the parties “will not discuss the case with members of the press.”

(2/6/18 Minute Entry.) At the last status conference, however, Marie’s counsel challenged these

orders, explaining that she and her lawyers wanted “to do whatever we want with [Columbia’s

records], rather than having them treated as an ongoing basis that is part of something subject to

5
  Marie has asked to re-inspect certain minute books which her counsel previously inspected and which, they
apparently believe, contain the so-called original stock ledger (that she never asked to inspect). Nevertheless,
Columbia has allowed Marie and her counsel to re-inspect and copy these documents. (See Doc. 241-4.) In other
words, Columbia has not only provided access to the specific documents about shares and the ledger that she asked
to review in October 2015, it has provided access to additional documents as well.

                                                       17
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 19 of 22 PAGEID #: 17859




the protective order in the case… .” (Doc. 242 at 17:7-15) (emphasis added).

        Marie’s lawyer claimed she was “happy to negotiate” the issue (id. at 19:19-24), and the

Court encouraged the parties to reach a resolution (id. at 20:9-14). Ron made multiple

proposals—suggesting that Marie sign a standard non-disclosure agreement, agree to abide by

the confidentiality terms of the Protective Order moving forward, or agree to disclose documents

to other shareholders if they would also agree to keep them confidential—but Marie rejected

them all. (SUF ¶ 26.) Marie never explained what she wanted to do with Columbia’s records that

required her to share them with third parties.6 She never made a single proposal that would put

any restriction at all on her ability to disclose Columbia’s records to anyone—including the

public, the press and Columbia’s direct competitors.

        Instead, on July 30, 2019, Marie filed a new lawsuit and sought emergency ex parte relief

in the Hamilton County Court of Common Pleas, asking for no confidentiality “restrictions or

conditions on Marie’s statutory right to examine and copy the books and records of Columbia

pursuant to R.C. § 1701.37.” (SUF ¶ 27, Ex. 1-I.) In other words, instead of negotiating the issue

of confidentiality, as the Court instructed, Marie’s lawyers asked another court to rule that she

could do “whatever” she “wants” with Columbia’s records, with no restrictions or conditions,

regardless of any resulting harm to Columbia, and in spite of this Court’s clear orders and

direction.7



6
  Marie’s counsel did argue that it would be a “problem” if she could not “share [stock ledgers] with any other
shareholders of the corporation.” (Doc. 242 at 20:18-22.) This is why Ron proposed that Marie could share any
documents with other shareholders, provided they agreed to keep them confidential. Marie rejected this idea out of
hand.
7
  Marie’s lawyers did not provide notice to Ron’s lawyers in advance of filing the motion for equitable relief—and
in fact represented to Ron’s lawyers that they had not and would not seek such relief. (See SUF ¶ 28, Ex. 1-J.) Ron
intends to move to stay or dismiss Marie’s new state court suit—which transparently seeks to resolve claims that
have been or will be decided in this case, including a remarkable request to have a receiver appointed to run
Columbia based on the same false claims and allegations that were rejected by the jury here.

                                                        18
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 20 of 22 PAGEID #: 17860




       Marie’s argument that the corporate records statute entitles her to disclose Columbia’s

internal, confidential financial information to anyone is wrong. Courts applying O.R.C. §

1701.37 (and similar statutes in other states) routinely place reasonable confidentiality

restrictions on inspections by shareholders. See, e.g., No-Burn, 2011-Ohio-5635, ¶ 27 (Ohio Ct.

App. 2011) (trial court properly issued “a confidentiality agreement placing limitations on [the

shareholder’s] use of the information he would be allowed to inspect”); Disney v. Walt Disney

Co., 2005 Del. Ch. LEXIS 94, *3-4, 2005 WL 1538336 (Del. Chancery Court, 2005) (“[T]he

provision of nonpublic corporate books and records to a stockholder making a demand . . . will

normally be conditioned upon a reasonable confidentiality order”); Gaughan v. Nat'l Cutting

Horse Ass’n, 351 S.W.3d 408, 417-418 (Texas Ct. App. 2011) (finding that “the need to protect

certain confidential information from dissemination to others may exist even when a statutory

right to inspection by the shareholder is invoked”).

       The language of the statute itself also belies Marie’s position that she can do “whatever”

she “wants” with Columbia’s records. Marie must explain what, specifically, she wants to do

with them—i.e. by explaining a proper purpose for her request in writing. ORC § 1701.37(C).

She says that she wants to address concerns that Columbia failed to account for income, that Ron

violated fiduciary duties, and that corporate opportunities were usurped. (Doc. 240 at 5.) Even if

this was a proper purpose (it is not—see supra at 14-16) and the jury had not already addressed

these concerns (it has), Marie would still not need to disclose Columbia’s records to anyone

except her lawyers and experts to determine that Ron acted properly, which she can do pursuant

to the Protective Order. (Doc. 16 at 4.) See Pederson, 331 P.3d at 400-402 (addressing similar

statute and noting that “the statutory requirement that a shareholder have a ‘proper purpose’ for

inspecting the requested documents functions as a confidentiality protection” because



                                                19
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 21 of 22 PAGEID #: 17861




“[c]onfidential information is subject to inspection only insofar as it directly relates to the

shareholder’s proper purpose as a shareholder.”).

       The Court should enforce the Protective Order and enter summary judgment on Marie’s

additional claim that she can “do whatever [she] wants” with Columbia’s records.

IV.    CONCLUSION

       For all the foregoing reasons, the Court should enter summary judgment in favor of Ron

on Marie’s remaining claim for corporate records (Count Two).



                                            Respectfully submitted,

                                            /s/ James E. Burke
                                            James E. Burke (0032731)
                                            Rachael A. Rowe (0066823)
                                            James R. Matthews (0043979)
                                            Keating Muething Klekamp PLL
                                            One East Fourth Street
                                            Suite 1400
                                            Cincinnati, OH 45202
                                            Tel: (513) 579-6400
                                            Fax: (513) 579-6457
                                            jburke@kmklaw.com
                                            rrowe@kmklaw.com
                                            jmatthews@kmklaw.com

                                            James C. Frooman (0046553)
                                            Ali Razzaghi (0080927)
                                            FROST BROWN TODD LLC
                                            3300 Great American Tower
                                            One East Fourth Street
                                            Cincinnati, OH 45202
                                            Tel: (513) 651-6800
                                            Fax: (513) 651-6981
                                            jfrooman@fbtlaw.com
                                            arazzaghi@fbtlaw.com

                                            Trial Counsel for Ronald Joseph




                                               20
Case: 1:16-cv-00465-TSB Doc #: 244 Filed: 08/19/19 Page: 22 of 22 PAGEID #: 17862




                                  CERTIFICATE OF SERVICE

          I certify that on August 19, 2019, I filed the foregoing with the Clerk of Court using the

CM/ECF system, which will send notice to all counsel of record.



                                                       /s/ James E. Burke
                                                       James E. Burke



9342472




                                                  21
